Citation Nr: 0002315	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  93-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to retroactive induction into a vocational 
rehabilitation training program under Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 determination by the Vocational 
Rehabilitation and Counseling Psychologist (VR&C) at the RO.  
In September 1995, the Board remanded the claim for further 
evidentiary development.  The case was returned to the Board 
in April 1999.

In a January 1998 written statement, the veteran withdrew his 
appeals regarding increased ratings for complete paralysis of 
the right median nerve, residuals of a gunshot wound to 
muscle groups V and VI, and a burn scar of the right index 
finger; thus, such appeals are no longer before the Board.  
38 C.F.R. § 20.204 (1999).  Additionally, while the case was 
in remand status, the RO granted the veteran's appeal for 
service connection for a back disability.  As an award of 
service connection is considered a full grant of benefits on 
appeal, this matter is no longer before the Board.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REMAND

Pertinent legal authority provides that there is a basic 12-
year period of eligibility for Chapter 31 rehabilitative 
services and such begins to run on the day that the VA 
notified the veteran of the existence of a compensable 
service-connected disability.  38 U.S.C.A. § 3103(b)(3); 38 
C.F.R. § 21.42(a).  In the instant case, the veteran was 
notified, in a letter dated on September 29, 1969, that he 
had been awarded service connection for several disabilities 
along with compensable ratings for such.  Within the 12-year 
period of eligibility, he filed a claim for Chapter 31 
benefits.  Beginning in the early 1970s, he received 51 
months of Chapter 31 vocational rehabilitation and training 
and earned a Bachelor's degree in accounting.  (The actual RO 
determinations awarding the veteran 51 months of Chapter 31 
benefits are not on file.)

In 1992, well after his basic 12-year period of eligibility 
for rehabilitative services had expired, he filed a claim for 
entitlement to reentrance into a Chapter 31 vocational 
rehabilitation training program, so that he could attend law 
school.  During the pendency of his appeal to the Board, the 
veteran went to law school and received his degree.  Recent 
statements suggest he now wants VA to reimburse him for the 
cost of his law school education and related expenses.  Given 
the developments in the veteran's case, the issue on appeal 
has been recharacterized as entitlement to retroactive 
induction into a VA vocational rehabilitation training 
program under Chapter 31, Title 38, United States Code.

When the veteran's claim was denied in May 1992, his previous 
participation in a VA vocational rehabilitation training 
program (in the 1970s) was acknowledged; and it was pointed 
out that his eligibility for rehabilitative services had 
terminated in 1981 (which is 12 years after he had been 
notified of the existence of a compensable service-connected 
disability).  Thereafter, the RO denied the claim following 
application of, among other regulations, the provisions of 
38 C.F.R. § 21.284, which relate to reentrance into a 
rehabilitation program. 

When the veteran was furnished a statement of the case in 
June 1992 (and in subsequent supplemental statements of the 
case) he was not notified of all the appropriate laws and 
regulations pertinent to his claim, including 38 U.S.C.A. 
§ 3103(c) and 38 C.F.R. § 21.44 which pertain to an extension 
beyond the basic period of eligibility, 38 U.S.C.A. § 3105(c) 
and 38 C.F.R. § 21.78 which pertain to requests for more than 
48 months of rehabilitation, and 38 C.F.R. § 21.282 which 
pertains to retroactive induction into a rehabilitation 
program.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board cannot decide a claim on a 
basis other than that developed and adjudicated by the RO if 
the veteran might be prejudiced by such action.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As such, the case must be 
remanded so that application of all appropriate laws and 
regulations (discussed above) can be made and so that the 
veteran's procedural rights are protected insofar as his 
being given adequate notice of the basis on which the claim 
was decided.  The veteran must also be given an opportunity 
to present evidence in support of his claim on an informed 
basis, that is, with knowledge of the actual basis on which 
the claim was decided.
 
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the VA vocational rehabilitation 
folder, the determinations granting the 
veteran 51 months of VA vocational 
rehabilitation training under Chapter 31.  

2.  Then, the RO should readjudicate the 
veteran's claim under the provisions of 
38 U.S.C.A. § 3103 and 38 C.F.R. § 21.44 
and 38 U.S.C.A. § 3105 and 38 C.F.R. 
§ 21.78.  If the aforementioned 
provisions are met, the RO should apply 
38 C.F.R. § 21.282.  All indicated 
development should be accomplished prior 
to readjudication, including any required 
determinations by the counseling 
psychologist as to the existence of an 
employment handicap, or a serious 
employment handicap, if needed.  All 
evidence and documentation as to bases of 
these decisions should be placed in the 
vocational rehabilitation folder.  If the 
claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  The 
supplemental statement of the case must 
include an explanation of the 
applicability of the provisions of 
38 U.S.C.A. § 3103 and 38 C.F.R. § 21.44 
and 38 U.S.C.A. § 3105 and 38 C.F.R. 
§ 21.78 to the facts found in the case.   
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


